                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )      Case No. 19-077-JB
                                               )
MICHAEL NISSEN,                                )
                                               )
               Defendant.                      )

        UNITED STATES= RESPONSE TO PRO SE MOTION FOR DISCOVERY

       The United States is in receipt of a pro se motion for discovery, Doc. 98. The United

States respectfully files this brief in opposition. Citing generally several rules of criminal

procedure, defendant Michael Nissen requests to know who presented items to the grand jury, to

compel the United States to produce a statement about what happened in the grand jury, to

compel a statement about the empaneling of the grand jury, and to obtain a transcript of grand

jury minutes (a transcript and minutes being two different things). Doc. 98, pp. 1-2. The rules

cited by Mr. Nissen do not authorize, and certainly do not compel, the disclosure of those items

to criminal defendants. Fed.R.Crim.P. 6, 12, 16; see D.N.M.LR-Cr. 47.7 (setting forth the local

rule governing citation of authority).

       Mr. Nissen has not explained why he wants those items, analyzed why he believes he is

entitled to them under the rules, or set forth how they could be material to his defense. As far as

the United States can tell, there is no relief he could receive from obtaining those materials, he is

not entitled to review them, and the United States is not authorized to disclose them to him 1.

The United States attempted to discuss this motion with Susan Porter, Esq., counsel for Mr.



1
  Any questions of witnesses in the grand jury, and their answers, were disclosed to trial defense
counsel for any grand jury witnesses who also testified at trial, as Jencks disclosures.
Nissen, but Mr. Nissen refused to meet with her at an appointment yesterday, depriving her of

the ability to assist him in his defense despite her diligent and expert efforts.

       Mr. Nissen is represented by counsel, appointed at no cost to him, and therefore should

not benefit from any doctrines relaxing requirements for pro se pleadings. The Court should

deny the instant motion for its violation of D.N.M.LR-Cr. 47.7. Alternatively, the Court should

deny the motion on its merits. The filing of this response in CM/ECF caused a copy to be

served on counsel for Defendant, Susan M. Porter, Esq.

                                                       Respectfully submitted,

                                                       JOHN C. ANDERSON
                                                       United States Attorney

                                                        Electronically filed January 8, 2020
                                                       PAUL J. MYSLIWIEC
                                                       ALEXANDER M.M. UBALLEZ
                                                       Assistant United States Attorneys
                                                       Post Office Box 607
                                                       Albuquerque, New Mexico 87103
                                                       (505) 224-1521
